Citation Nr: 9918260	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  94-26 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
skin cancer of the forehead, nose, right inner canthus, 
behind the left ear, and chin as a result of cold injury.

2.  Entitlement to an increased rating for post traumatic 
stress disorder, currently rated 30 percent disabling.

3.  Entitlement to an increased rating for residuals of 
frozen feet, currently rated 10 percent disabling.

4.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1948 to July 
1952.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1992 and June 1994 rating 
decision of the Jackson, Mississippi, Department of Veterans 
Affairs Regional Office (VARO).

In April 1996, the Board denied a compensable rating for 
residuals of skin cancer and remanded the other issues for 
further development.  Subsequently, in December 1997, the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) vacated the Board's April 1996 decision.  In June 1998, 
the Board remanded the issue of entitlement to a compensable 
rating for residuals of skin cancer for a new VA examination 
and photographs to determine the severity, and disfigurement 
if any, of his residual scars.  The requested development was 
thereafter accomplished and this case was returned to the 
Board for consideration.

The record does not show that VARO considered referral of 
this case to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998).  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet.App. 88 (1996).  Moreover, the Court has also held that 
the Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only when circumstances are present which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 
227 (1995).  Having reviewed the record with these holdings 
in mind, the Board finds no basis for action on the question 
of the assignment of an extraschedular rating.


FINDING OF FACT

The appellant's service-connected residuals of skin cancer of 
the forehead, nose, right inner canthus, behind the left ear, 
and chin as a result of cold injury are currently manifested 
by scars that are neither tender nor painful to objective 
demonstration, and which are no more than slightly 
disfiguring; also there are no complaints or objective 
findings for superficial, poorly nourished scars with 
repeated ulceration, nor are there objective findings for 
nonexcised ulcerated lesions of the head and face.


CONCLUSION OF LAW

The schedular criteria for a compensable rating for residuals 
of skin cancer of the forehead, nose, right inner canthus, 
behind the left ear, and chin as a result of cold injury are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.321, Part 4, Diagnostic Code 7818-7800 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant served on active duty from July 1948 to July 
1952.  

A private pathology report dated June 1974 shows that a 
growth was removed from the behind the left ear, which 
measured 1.5 x 0.5 centimeters (cm.).  A brown irregular 
growth, about 0.3 cm. in diameter, was assessed a multifocal 
basal cell carcinoma.

In 1992, records from the Social Security Administration were 
received.  These records show that the appellant was awarded 
disability benefits based on proximity to retirement age, 
limited education, past relevant work as a laborer, and 
medical problems.  His medical problems included PTSD, 
peripheral vascular disease, and residuals of frostbite.

In November 1992, a VA examination was conducted.  The 
appellant complained of numbness in the left leg, foot and 
small places on his ear and nose.  Clinical findings reflect 
normal appearing legs.  There were no motor or sensory 
defects, except that there was possibly decreased pedal 
pulses.  The impression was post-phlebitic symptoms of the 
legs.

In June 1993, a personal hearing was conducted.  The 
appellant testified he developed skin cancer due to cold 
injury in service.

VA outpatient treatment records dated December 1992 to 
November 1993 reflect that the appellant was seen in April 
1993 for small scaly pink lesions on his face and ears, 
variously diagnosed as actinic keratosis, basal cell 
carcinoma, and squamous cell carcinoma.  Specifically, in 
September 1993, he was seen for scaly lesions on the right 
temple and right lateral nasal bridge.  Actinic keratosis, 
rule out basal cell carcinoma, was diagnosed.  In November 
1993, it was noted that the site of a recently excised growth 
was well healed and that there was actinic keratosis of the 
ears.  The assessment was squamous cell carcinoma/basal cell 
carcinoma.  Treatment notes indicate that several of the 
affected areas were scarped, while others were treated.

A pathology report dated February 1994 reflects that three 
growths were removed from the forehead and nose.  The biopsy 
included a 1.4 by 0.9 centimeter (cm.) ellipse of skin from 
the appellant's right forehead, a 0.6 by 0.4 cm. portion  of 
skin from the right inner canthus, and a 1 by 0.5 cm. 
specimen from the right side of the nose.  The areas from the 
right forehead and the right inner canthus were determined to 
be multifocal basal cell carcinoma, and the tissue from the 
appellant's nose was diagnosed as basosquamous carcinoma.  
The pathologist noted that careful follow-up with observation 
for possible recurrence was recommended.

A letter dated March 1994 from G.A. Waddell, M.D., reflects 
that the appellant has anxiety and depression, that there was 
evidence of peripheral vascular disease, and that there was 
thickening of the skin and nails of the feet consistent with 
old frostbite.

By rating action dated June 1994, the appellant was service 
connected for skin cancer of the forehead, nose, and behind 
left ear at the noncompensable disability level.  
Consideration was given to a "cold study" performed by the 
Veterans Health Administration which had shown that skin 
cancer was related to cold injuries, such as, those sustained 
by Korea War era veterans.

In September 1994, the appellant indicated disagreement with 
the assigned noncompensable rating and reported that he was 
set to have additional growths removed.

In October 1994, a VA skin examination was conducted.  The 
appellant, age 66, reported that he had multiple cancerous 
growths removed from his face.  In February 1994, a growth 
was removed from the right side of his forehead measuring 1.4 
by 0.9 cm., at the right inner canthus 0.6 by 0.4 cm., and at 
the right side of nose 1.0 by 0.5 cm.  Pathology studies 
revealed the forehead growth was multifocal basal cell 
carcinoma, and that the growth on the right side of the nose 
was basal, squamous cell carcinoma.  It was noted that these 
excisions were repeated recently in September 1994 in the 
same areas; the results were still pending.  On physical 
examination, the scars were ill defined and nontender in the 
above mentioned areas.  There was a scab on the right side of 
the nose from a recent skin cancer removal which appeared 
healed and nontender.  No skin retraction was found and color 
slides were taken, which are included in the claims folder.  
The diagnosis was basal cell and basal squamous carcinoma of 
the skin removed.

VA outpatient treatment reports dated January to May 1995 
reflect that, in April 1995, the appellant was seen for a 
follow-up of his skin cancer excisions.  He was noted to be 
doing well.  Clinical findings indicated that there were 
scaling on the ears and nose.  The assessment was status post 
skin cancer excision, no new suspicious lesions.

A private medical statement dated September 1995 from S.K. 
Senter, M.D., reflects that the appellant had a basal cell 
carcinoma removed from the face in August 1995.  The 
accompanying pathology report dated August 1995 confirmed 
that a basal cell carcinoma, focally ulcerated, had been 
completely excised from the appellant's chin.

VA outpatient treatment note dated December 1995 reflects 
that the appellant was seen for follow-up of skin cancer.  
Clinical findings were positive for a rash affecting the 
beard area and patchy erythema without scale.  The nose had 
follicular opening.  The assessment was contact dermatitis 
and follicular plug.

In May 1996, private treatment records dated February 1992 to 
May 1996 from Dr. Waddell were received.  These records 
reflect that, in December 1993, the appellant requested 
referral to a plastic surgeon and/or dermatologist for 
keratoses on the nose and ears.  The physician noted that he 
could not provide the statement requested by the appellant.

A January 1997 letter from Dr. Senter reflects that the 
appellant was seen in December 1996 with complaints of nerves 
and blood pressure problems.  There was no indication that 
the appellant reported painful or tender scars due to excised 
skin cancers on the face and ears.

In January 1998, a VA skin examination was conducted.  The 
appellant complained of soreness of his nose, but denied 
incapacitation for this.  He indicated that he had no skin 
problems other than with his nose.  Examination revealed the 
following: A 1.0 cm. slightly hypopigmented scar of the left 
cheek; a 5 millimeter, red scaling lesion of the right 
forehead, compatible with actinic keratosis; a 1.0 cm. 
hypopigmented and slightly atrophic scar of the right lateral 
brow area; a 2.0 cm. linear scar of the right chin, which was 
barely discernable; a 5 millimeter (mm.) red scaling lesion 
of the left forehead that was compatible with actinic 
keratosis; a 2 mm. keratotic red lesion on the left superior 
helical rim; a 1.0 cm. slightly hypopigmented flat scar to 
the right of the nasal bridge; and a scar on the left 
superior nasal ala which has an indented scar with a little 
bit of redness on the dorsal aspect.  The examiner repeatedly 
indicated that the scars were not disfiguring and that the 
only scar, clinically and grossly, apparent was the one on 
the left superior nasal ala.  The remaining scars were 
basically hypopigmented and flat.  It was noted that 
photographs of the face were taken to corroborate the 
conclusion that the scars were not disfiguring.  These 
photographs are associated with the examination report in the 
claims folder.  

In January 1999, VA outpatient treatment notes dated August 
to October 1998 were received.  These records show that the 
appellant was seen for follow-up of skin cancer and 
complaints of red papule on the right side of the nose.  
Clinical findings were positive for red papule on the right 
nasal ala, consistent possibly with basal cell carcinoma.  
Also, there was scaling of ears.  Cryosurgery was recommended 
for the right nasal findings, and medicated cream for the 
scaling ears.  The appellant was advised to return in 3 
months for further evaluation.

A letter dated February 1999 from D. Greenhaw, M.D., reflects 
that he was seen by the appellant for an opinion as to 
whether his head and facial scars were disfiguring secondary 
to recurrent skin cancers.  Examination revealed scarring 
primarily of the nasal area, but there were at least 5 areas 
of scarring, with silvery-gray coloration.  It was noted that 
there was some general discoloration of the appellant's face 
due to actinic keratoses.  There was some erythema and some 
scarring to both ears.  The physician indicated that the 
appellant's "disfigurement is primarily related to change in 
his nose.  He does have some discoloration noted as well.  My 
opinion is that this patient does have some significant 
change of the facial area primarily in the area of his nose 
related both to recurrent surgeries as well as discoloration 
from scarring."


ANALYSIS

In evaluating the appellant's request for residuals of skin 
cancer of the forehead, nose, right inner canthus, behind the 
left ear, and chin as a result of cold injury, the Board 
considers the medical evidence of record.  The medical 
findings are compared to the criteria in the VA Schedule for 
Rating Disabilities.  38 C.F.R. Part 4 (1998).  In so doing, 
it is our responsibility to weigh the evidence before us.  
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1998).

The Board has carefully reviewed the pertinent medical 
evidence, including the appellant's entire medical history in 
accordance with 38 C.F.R. § 4.1 (1998) and Peyton v. 
Derwinski, 1 Vet.App. 282 (1991).

The VA Schedule for Rating Disabilities provides, under 
diagnostic code 7800, that scars of the head, face or neck 
are rated as follows:  0 percent rating for slightly 
disfiguring scars; 10 percent rating for moderately 
disfiguring scars; 30 percent rating for severely disfiguring 
scars, especially if producing a marked and unsightly 
deformity of the eyelids, lips, or auricles; and 50 percent 
rating for completely or exceptionally repugnant deformity of 
one side of the face of marked or repugnant bilateral 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(1998).

Also, a 10 percent rating is available under diagnostic code 
7803 where there are superficial and poorly nourished scars 
with repeated ulceration; and under diagnostic code 7804, 
superficial, tender and painful scars on objective 
demonstration are rated at the 10 percent disability level.  
38 C.F.R. § 4.118 (1998).

A review of the evidence of record shows that the appellant 
has undergone repeated procedures for recurrences of skin 
cancer to the face and ears.  Treatment has included 
cryotherapy, scrapping, and excision.  The appellant argues 
that his scars are disfiguring and that the scar on his nose 
is tender.

While the Board sympathizes with the appellant's subjective 
belief that his scars are disfiguring to a compensable 
degree, the objective evidence of record and our own review 
of the most recent photographs taken at VA skin examination 
in July 1998 suggests that his scars are no more than 
slightly disfiguring, including the most apparent scar 
located on the nose.  We note that, at the July 1998 VA skin 
examination, the examiner repeatedly indicated that the 
appellant's scars were not disfiguring.  Furthermore, he 
examiner reported that the only scar, clinically and grossly, 
apparent was the one on the left superior nasal ala and that 
the other scars were basically hypopigmented and flat.  
Additionally, the private medical opinion dated February 1999 
does not suggest that the residual scars are more than 
slightly disfiguring, and again it was noted that the primary 
area of scarring was on the nasal area.

While the appellant has recently averred that his nasal 
scarring is tender, the October 1994 and July 1998 VA 
examination reports, along with the other medical findings of 
record are negative for superficial, tender and painful 
scars.  We note that the rating criteria require objective 
demonstration of superficial, tender and painful scars.  
Additionally, a compensable rating under this criteria 
requires more than just tenderness; it requires painful 
scars.  The term "tenderness" suggests pain to touch or 
other action while the term "painful" suggests a state of 
pain without any action.  The appellant's scars may be 
tender, but he does not argue nor does the evidence of record 
show that they are painful.

Finally, the Board observes that the evidence of record is 
negative for objective findings for the presence of 
superficial and poorly nourished scars with repeated 
ulceration.  While the appellant had a focally "ulcerated" 
lesion excised in 1995, we note that this lesion was removed, 
it no longer exists, and that the medical findings of record 
are silent for the presence of any currently ulcerated 
lesions, nonexcised.  Recent VA skin examination in January 
1998 revealed possible actinic keratoses, cancerous or 
precancerous lesions, of the right forehead, left forehead, 
and left superior helical rim.  These lesions were described 
as red and scaling, measuring between 5 mm. and 1.0 cm.  
Considering these lesions under diagnostic code 7806, 
analogous to eczema, the criteria for a compensable rating 
are still not met because there are no complaints or 
objective medical findings for exudation or itching.

In view of the above, the Board regrettably finds that the 
criteria for a compensable rating are not met.  We note that 
the provision of 38 C.F.R. § 3.102 is not for application in 
this case as there is not an approximate balance of the 
positive and negative evidence, which does not satisfactorily 
prove or disprove the claim, for the reasons discussed above.  
The appellant is reminded that, as recurrences occur and/or 
are treated, he may request reevaluation of his condition and 
an increased disability rating.


ORDER

A compensable evaluation for residuals of skin cancer of the 
forehead, nose, right inner canthus, behind the left ear, and 
chin as a result of cold injury is denied.



REMAND

Since the appellant's claim was most recently adjudicated, 
the schedular criteria were revised in the area of 
cardiovascular and neuropsychiatric disability.  See 
38 C.F.R. § 4.104 (revised, effective January 12, 1998) and 
§ 4.130 (revised, effective November 7, 1996),   To ensure 
full compliance with due process requirements, it is 
necessary that the appellant's claim be readjudicated with 
consideration of the revised rating criteria so as to prevent 
any prejudice to the appellant.  Bernard v. Brown, 4 Vet.App. 
384 (1993).

In view of the above, the case is REMANDED to VARO for the 
following action:

1.  The appellant should be scheduled for 
a VA vascular examination to determine 
the severity of his service-residuals of 
frostbite.  The claims folder, to 
specifically include a copy of the new 
rating criteria, effective January 12, 
1998, should be made available to the 
examiner for review prior to the 
examination.  All indicated tests should 
be accomplished, and all clinical 
findings should be reported in detail.  
The examiner should provide an opinion as 
to the degree of functional impairment 
presented by the appellant's service-
connected residuals of frozen feet and 
provide a comprehensive report containing 
a full rationale for any opinion 
expressed.

2.  The appellant should be scheduled for 
a VA psychiatric examination.  The claims 
folder, to specifically include a copy of 
the new psychiatric rating criteria, 
effective November 7, 1996, should be 
made available to the examiner for review 
prior to the examination.  All indicated 
tests should be accomplished and all 
clinical findings should be reported in 
detail.  The examiner must assign a 
numerical code under the Global 
Assessment of Functioning Scale (GAF) and 
should include a definition of the 
numerical code assigned.  The examiner 
must provide a comprehensive report 
containing full rationale for any opinion 
expressed.

3.  After the aforementioned actions are 
completed, VARO should readjudicate the 
issues on appeal, including entitlement 
to a total rating based on individual 
unemployability to due service-connected 
disability.  Consideration should be 
given to the revised criteria.  To the 
extent the benefits sought are not 
granted, the appellant and his 
representative should be provided with a 
supplemental statement of the case.  This 
document should include reasons and bases 
for the holding, and should provide 
notice of the revised rating criteria.  
Thereafter, the appellant and his 
representative shall be afforded a 
reasonable period of time within which to 
respond.

This claim must be afforded expeditious treatment by VARO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the VAROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals


 

